     Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 1 of 18 Pageid#: 267



                                                                                      5/7/2021
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION


UNITED STATES OF AMERICA                     )
                                             )
v.                                           )       Case No. 6:20-cr-00006
                                             )
DUANE DIXON                                  )

                                 MEMORANDUM OPINION

         Pending before the court are the government’s motion to exclude time under the Speedy

Trial Act (Dkt. No. 33), motion to dismiss without prejudice (Dkt. No. 35), and second motion to

exclude time under the Speedy Trial Act (Dkt. No. 49). In addition, Duane Dixon has filed a

motion to dismiss with prejudice (Dkt. No. 36) and a motion for disclosure of government

information (Dkt. No. 65). These matters have been fully briefed, the court has held a hearing on

the motions. For the reasons stated below, the court will grant the government’s motion to dismiss

without prejudice, deny Dr. Dixon’s motion to dismiss with prejudice, deny the government’s first

motion to exclude speedy trial time, grant the government’s second motion to exclude speedy trial

time, and deny Dr. Dixon’s motion for disclosure of government information.

                                        I. BACKGROUND

         In November 2015, the government began investigating Duane Dixon, a medical doctor

practicing in Lynchburg, Virginia. (Dkt. No. 5 at 4.) The government initiated the investigation

after receiving information from local pharmacists that Dr. Dixon was prescribing unusually large

amounts of narcotics. (Id.)

         On May 12, 2020, the government filed a two-count information against Dr. Dixon. (Dkt.

No. 1.) The information alleges that in May 2015, Dr. Dixon issued a prescription for fentanyl and

oxycodone to a patient, without a legitimate medical purpose and beyond the bounds of medical
                                                 1
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 2 of 18 Pageid#: 268




practice. (Id.) Further, the use of these prescriptions resulted in the patient’s death. (Id.) On June

12, 2020, Dr. Dixon made an initial appearance before the court and was placed on bond. (Dkt. No.

14.)

       On July 2, 2020, Dr. Dixon filed his first motion to dismiss the information, arguing that the

prosecution was barred by the statute of limitations. (Dkt. No. 26 at 1.) In addition, Dr. Dixon and

the government filed a joint motion to exclude from the Speedy Trial Act calculations the time

between July 2, 2020, and the disposition of Dr. Dixon’s the motion to dismiss. (Dkt. No. 27.) The

court granted the motion to exclude time. (Dkt. No. 29.)

       The court held a hearing on Dr. Dixon’s first motion to dismiss on September 16, 2020, but

the motion remained under advisement until the court’s decision on October 26, 2020. Thirty days

after the hearing on the motion, on October 16, 2020, the government moved for an exclusion of

speedy trial time. (Dkt. No. 33 at 1.) The government explained that the court’s prior order (Dkt.

No. 29) only excluded time until “hearing on or prompt disposition of the motion [to dismiss].” (Id.

at 1.) The government filed its second motion to ensure that the time excluded from speedy trial

calculations would include all time after the hearing until the disposition of the motion to dismiss

and not just thirty days. (Id.)

       On October 26, 2020, the court denied Dr. Dixon’s motion to dismiss on statute of

limitations grounds. (Dkt. No. 34.) The same day, the government filed a motion to dismiss

without prejudice “because the parties, notwithstanding efforts, ha[d] not reached any agreement

whereby Defendant [was] willing to consent to a jury trial or guilty plea [] in the absence of an

indictment” and defendant had not been indicted. (Dkt. No. 35.) On November 2, 2020, Dr. Dixon

filed another motion to dismiss, this time seeking dismissal with prejudice pursuant to the Fifth and

Sixth Amendments of the United States Constitution, Federal Rule of Criminal Procedure 48(b),

                                                   2
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 3 of 18 Pageid#: 269




and the Speedy Trial Act. (Dkt. No. 36.) Briefing followed and, on January 26, 2021, the court

held a hearing on the pending motions, but it did not issue a decision. (Dkt. No. 45.)

       On February 25, 2021, the court held a telephonic hearing to discuss a potential conflict of

interest involving the court. (Dkt. No. 46.) Judge Moon, then presiding over the case, learned of

ongoing grand jury information through a conversation with one of his family members. (Dkt. No.

55 at 3.) Judge Moon explained that he did not believe this to create a conflict in the instant case,

but the government sought to have the hearing about this potential conflict on an ex parte basis. (Id.

at 4–6.) Dr. Dixon and his counsel were and remain unaware of the subject matter of the potential

conflict. (Dkt. No. 65 at 7.)

       Shortly after the telephonic hearing and before Judge Moon issued a decision on the pending

motions, the court reassigned the case to the undersigned. (Dkt. No. 47.) The government then

filed another motion to exclude speedy trial time until the resolution of the pending motions. (Dkt.

No. 49.) Dr. Dixon filed a response opposing the new motion to exclude speedy trial time and a

motion seeking disclosure of government information. (Dkt. No. 65.) Dr. Dixon argues that he “is

entitled to know the subject matter of the information which was the subject of the discussion

between the Government and Judge Moon during the hearing on February 25, 2021.” (Dkt. No. 65

at 10.) The government opposes disclosure of this information which pertains to an ongoing grand

jury matter. (Dkt. No. 69.)

       On February 26, 2021, the court held a status conference and set a hearing on the pending

motions, which was continued until after briefing. (Dkt. Nos. 50, 54, 66, 68.) On April 7, 2021, the

undersigned held a hearing on the pending motions, which are now ripe for resolution.




                                                   3
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 4 of 18 Pageid#: 270




                                           II. DISCUSSION

A. Motions to Dismiss

       Pursuant to Federal Rule of Criminal Procedure 48(a), “[t]he government may, with leave of

court, dismiss an indictment, information, or complaint.” In addition, “[t]court may dismiss an

indictment, information, or complaint if unnecessary delay occurs in . . . presenting a charge to a

grand jury.” Fed. R. Crim. P. 48(b). Here, both parties seek to dismiss the case under Rule 48 due

to the lack of an indictment. However, the parties dispute whether the case should be dismissed

with or without prejudice. Dr. Dixon argues that the case should be dismissed with prejudice due

to: (1) his rights under the Fifth Amendment Due Process Clause of the United States Constitution;

(2) the broad discretion of the court under Rule 48(b); and (3) his rights to a speedy trial. The

government argues that the case should be dismissed without prejudice under Rule 48(a). For

reasons stated below, Dr. Dixon has failed to show actual prejudice that warrants dismissal with

prejudice. Therefore, the court will deny Dr. Dixon’s motion to dismiss with prejudice and grant

the government’s motion to dismiss without prejudice.

       1. The Fifth Amendment

       The Fifth Amendment of the United States Constitution provides that “[n]o person shall be

held to answer for a capital, or otherwise infamous crime, unless on a presentment or indictment of

a Grand Jury . . . .” The Supreme Court has held that the Fifth Amendment “would require

dismissal of the indictment if it were shown at trial that the pre-indictment delay . . . caused

substantial prejudice to [defendant’s] rights to a fair trial and that the delay was an intentional

device to gain tactical advantage over the accused.” United States v. Marion, 404 U.S. 307, 324

(1971). The Fourth Circuit applies “a two-pronged inquiry to evaluate a defendant’s claim that pre-

indictment delay violated his right to due process.” United States v. Uribe-Rios, 558 F.3d 347, 358

                                                    4
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 5 of 18 Pageid#: 271




(4th Cir. 2009) (citing United States v. Automated Med. Labs., Inc., 770 F.2d 399, 403 (4th Cir.

1985)). First, the court evaluates “whether the defendant has satisfied his burden of proving ‘actual

prejudice.’” Id. “Second, if that threshold requirement is met, [the court] consider[s] the

government’s reasons for the delay, ‘balancing the prejudice to the defendant with the

Government’s justification for delay.’” Id. (citing Automated Med. Labs., Inc., 770 F.2d at 404).

       “[T]he burden of proving [actual] prejudice is clearly on the defendant.” Automated Med.

Labs., Inc., 770 F.2d at 403. “This is a heavy burden because it requires not only that a defendant

show actual prejudice, as opposed to mere speculative prejudice, but also that he show that any

actual prejudice was substantial—that he was meaningfully impaired in his ability to defend against

the state’s charges to such an extent that the disposition of the criminal proceeding was likely

affected.” United States v. Shealey, 641 F.3d 627, 634 (4th Cir. 2011) (quoting Jones v. Angelone,

94 F.3d 900, 907 (4th Cir. 1996)).

       Here, Dr. Dixon fails to meet his burden to prove actual prejudice. Dr. Dixon does not

describe any specific examples of prejudice he has suffered from the delay in indictment; instead,

he speaks generally to the “loss of memory on the part of the various witnesses involved, the

potential for the loss of significant evidence, and difficulty in locating witnesses who may no longer

even be in the area.” (Dkt. No. 36 at 5.) At this time, there is no evidence of any witnesses who

cannot be located, any witnesses who cannot remember, or any evidence that is now lost. Rather,

these allegations of prejudice are speculative. Even if such prejudice did exist, there has been no

showing of substantial prejudice that would meaningfully impair Dr. Dixon’s defense. In addition,

Dr. Dixon argues that the “unavailability of patient records after the passage of five years makes it

quite difficult for [him] to establish his good faith defense and demonstrate that prescriptions were

written within the standards of medical practice.” (Dkt. No. 41 at 2.) However, the government

                                                  5
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 6 of 18 Pageid#: 272




explains that Dr. Dixon’s lack of access to his former patients’ medical records is not a result of the

delay in indictment but rather that Dr. Dixon no longer works at the medical practice that holds

those records. (Dkt. No. 40 at 4–5.) Moreover, Dr. Dixon makes no allegation that these medical

records are at risk of loss or destruction. For these reasons, Dr. Dixon has failed to show that he

suffered actual prejudice because of the delay in indictment and there is no Fifth Amendment

violation that supports dismissing the case with prejudice.

       2. Federal Rule of Criminal Procedure 48(b)

       Federal Rule of Criminal Procedure 48(b) “not only allows a court to dismiss an indictment

on constitutional grounds, but it also restates the court’s inherent power to dismiss an indictment for

lack of prosecution where the delay is not of a constitutional magnitude.” United States v.

Goodson, 204 F.3d 508, 513 (4th Cir. 2000) (citing United States v. Balochi, 527 F.2d 562, 563–64

(4th Cir. 1976); Pollard v. United States, 352 U.S. 354, 361 n.7 (1957); Fed. R. Crim. P. 48(b)).

Thus, “[u]nder both Rule 48(b) and its supervisory power, a district court has broad discretion to

manage its docket and to impose a wide range of sanctions . . . .” Id. at 514. “The sanction of

dismissal with prejudice, however, is a harsh remedy for enforcement of those powers, and, indeed,

its use becomes a significant event.” Id. “For in dismissing an indictment with prejudice, the court

allows its interest in the orderly administration of justice to override the interests of victims and the

public interest in the enforcement of the criminal law.” Id. (citing United States v. Derrick, 163

F.3d 799, 807 (4th Cir. 1998); United States v. Hattrup, 763 F.2d 376, 378 (9th Cir. 1985)).

“Accordingly, to reconcile these competing interests, it is established that a district court may not,

in the management of its docket, exercise its discretion to dismiss an indictment with prejudice,

either under Rule 48(b) or under its supervisory power, unless the violation caused prejudice to the

defendant or posed a substantial threat thereof.” (citing Derrick, 163 F.3d at 806; United States v.

                                                    6
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 7 of 18 Pageid#: 273




Lee, 906 F.2d 117, 120 (4th Cir. 1990); Hattrup, 763 F.2d at 378; United States v. Hasting, 461

U.S. 499, 505–09 (1983)).

       Here, Dr. Dixon argues that it is within the court’s broad authority under Rule 48(b) to

dismiss his case with prejudice. However, dismissal with prejudice is a harsh sanction that should

be used only when the defendant has suffered prejudice or there is a substantial threat of prejudice.

As discussed above, Dr. Dixon has not made any specific allegations of prejudice. Rather he

speculates that the delay in indictment will prejudice his defense due to the potential loss of

memory of witnesses, potential loss of evidence, and potential difficulty in locating witnesses. This

is not sufficient for the court to exercise its discretion to use the harsh sanction of dismissal with

prejudice.

       3. Speedy Trial

       Dr. Dixon also argues that the court should dismiss this case with prejudice based on

violations of his right to a speedy trial under the Sixth Amendment to the United States Constitution

and the Speedy Trial Act.

               a. Sixth Amendment Right to a Speedy Trial

       “The Sixth Amendment provides that ‘[i]n all criminal prosecutions, the accused shall enjoy

the right to a speedy and public trial . . . .’” United States v. Marion, 404 U.S. 307, 313 (1971)).

“On its face, the protection of the Amendment is activated only when a criminal prosecution has

begun and extends only to those persons who have been ‘accused’ in the course of that

prosecution.” Id. “[E]ither a formal indictment or information or else the actual restraints imposed

by arrest and holding to answer a criminal charge [] engage the particular protections of the speedy

trial provision of the Sixth Amendment.” Id. at 320. However, the Supreme Court has “decline[d]

to extend that reach of the amendment to the period prior to arrest.” Id. “Arrest is a public act that

                                                    7
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 8 of 18 Pageid#: 274




may seriously interfere with the defendant’s liberty, whether he is free on bail or not, and that may

disrupt his employment, drain his financial resources, curtail his associations, subject him to public

obloquy, and create anxiety in him, his family and his friends. Id.; see also United States v.

Thomas, 55 F.3d 144, 149 (4th Cir. 1995) (holding that “the combination of the criminal complaint,

the arrest warrant, and the federal detainer were sufficient to implicate the speedy trial provision of

the Sixth Amendment”); United States v. Woolfolk, 399 F.3d 590, 597 (4th Cir. 2005) (concluding

that the pre-indictment filing of a detainer, warrant, and complaint implicated the speedy trial

provision of the Sixth Amendment).

        “If the Sixth Amendment protections apply, [the court] must [then] make ‘four separate

[i]nquiries: whether delay before trial was uncommonly long, whether the government or the

criminal defendant is more to blame for that delay, whether, in due course, the defendant asserted

his right to a speedy trial, and whether he suffered prejudice as the delay’s result.’” Woolfolk, 399

F.3d at 597 (quoting Doggett v. United States, 505 U.S. 647, 655 (1992)) (This four part balancing

test was originally set forth in Barker v. Wingo, 407 U.S. 514 (1972), and is commonly referred to

as the Barker balancing test). “In addition to being a factor, the first inquiry is also a threshold

requirement, because ‘[s]imply to trigger a speedy trial analysis, an accused must allege that the

interval between accusation and trial has crossed the threshold dividing ordinary from

presumptively prejudicial delay.’” Id. (quoting Doggett, 505 U.S. at 551–652).

        “The Supreme Court has counseled that ‘postaccusation delay [is] presumptively prejudicial

at least as it approaches one year.’” Id. (quoting Doggett, 505 U.S. at 652 n. 1). 1 “One year is the

‘point at which courts deem the delay unreasonable enough to trigger the Barker [i]nquiry.’” Id.

        1
          “The Supreme Court, however, has never offered guidance on what the phrase ‘postaccusation delay’
encompasses the period from accusation to indictment or accusation to trial. United States v. Woolfolk, 399 F.3d 590,
598 (4th Cir. 2005).

                                                           8
  Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 9 of 18 Pageid#: 275




Other courts consider eight months to be a threshold point where they delay becomes presumptively

prejudicial. Id. However, the Fourth Circuit has found no Sixth Amendment violation in cases

involving a longer period of delay. United States v. Grimmond, 137 F.3d 823, 830 (4th Cir. 1998)

(35 months between indictment and arraignment); Thomas, 55 F.3d at 149–150 (two and a half

years between formal accusation and indictment).

       Here, Dixon’s Sixth Amendment speedy trial right attached on June 12, 2020, when he was

placed on bond and subject to conditions of release. (Dkt. Nos. 17, 18.) The accusation against

Dixon outlined in the information combined with the bond conditions that restricted his liberty were

sufficient to trigger Dixon’s Sixth Amendment right to a speedy trial. At this time, approximately

11 months have passed. Assuming without deciding that this is a presumptively unreasonable

delay, the court will weigh the Barker factors. First, although the delay

is assumed here to be uncommonly long, part of this delay can be attributed to Dixon. On July 2,

2020, Dixon moved to dismiss this case with prejudice based on the statute of limitations, and on

July 14, 2020, approximately one month after Dixon’s Sixth Amendment rights attached, he moved

with the government to exclude speedy trial time until the disposition of his motion to dismiss. On

October 26, 2020, after the court denied Dixon’s motion to dismiss, the government filed a motion

to dismiss without prejudice and, shortly thereafter, Dixon filed a second motion to dismiss.

Further delay is reasonably related to the pending disposition of these motions. In addition,

although Dixon timely asserted his speedy trial rights on November 2, 2020, in his second motion to

dismiss, there is no evidence that he is prejudiced by the delay. For these reasons, the court will

deny Dixon’s Sixth Amendment claim.

               b. Speedy Trial Act & Dismissal

       Regarding the Speedy Trial Act, “the decision to dismiss a case with or without prejudice

                                                   9
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 10 of 18 Pageid#: 276




for failure to comply with the Speedy Trial Act is within the discretion of the court.” (Dkt. No. 36

at 14 (citing United States v. Taylor, 487 U.S. 326, 335 (1988)).) In making the decision whether to

dismiss with prejudice, “[t]he Supreme Court has held that prejudice to a defendant is [] a relevant

factor for the court’s consideration.” (Id. (citing Taylor, 487 U.S. at 334).) Moreover, “[t]he

Speedy Trial Act provides that ‘[i]n determining whether to dismiss the case with or without

prejudice, the court shall consider, among others, each of the following factors: the seriousness of

the offense; the facts and circumstances of the case which led to the dismissal; and the impact of a

reprosecution on the administration of this chapter and on the administration of justice.’” United

States v. Foye, 36 F. Supp. 2d 329, 335 (S.D.W. Va. 1998). Dr. Dixon primarily relies on Foye to

advance his argument that the court should dismiss this case due to a violation of the Speedy Trial

Act. (Id. at 11–13.) Yet, in Foye, the court dismissed the case without prejudice due to Speedy

Trial Act violations. 36 F. Supp. 2d at 335.

       Here, the Speedy Trial Act does not require the court to dismiss this case with prejudice.

Even if Dr. Dixon could establish a violation of the Speedy Trial Act, such a violation does not

require dismissal with prejudice. As discussed above, Dr. Dixon has not shown beyond speculation

that he has suffered prejudice from the delay in indictment. Further, Dr. Dixon concedes that the

seriousness of the charge against him weighs against dismissal with prejudice. (Dkt. No. 36 at 14;

Dkt. No. 40 at 8.) For these reasons, Dr. Dixon’s speedy trial arguments do not persuade the court

to dismiss this case with prejudice.

       4. Federal Rule of Criminal Procedure 48(a)

       Although Federal Rule of Criminal Procedure 48(a) “confers discretion on the district court

to deny the government’s motion to dismiss a charging document, this discretion is not broad.”

Goodson, 204 F.3d at 512 (citing United States v. Perate, 719 F.2d 706, 710 (4th Cir. 1983) (“[T]he

                                                  10
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 11 of 18 Pageid#: 277




trial court has little discretion in considering a government motion to dismiss made pursuant to

[Rule 48(a)]”)). “Indeed, the court must grant the government’s Rule 48(a) motion unless the court

concludes that to grant it would be clearly contrary to manifest public interest, determined by

whether the prosecutor’s motion to dismiss was made in bad faith.” Id. (citing Rinaldi v. United

States, 434 U.S. 22, 30 (1977); United States v. Smith, 55 F.3d 157, 159 (4th Cir.1995); Perate, 719

F.2d at 710 (stating that a Rule 48(a) motion must be granted “absent a finding of bad faith or

disservice to the public interest”)).

        Here, there is no indication that granting the government’s motion would be clearly contrary

to the public interest. In fact, given the severity of the charges against Dr. Dixon there may be a

public interest in dismissing this case without prejudice. In addition, Dr. Dixon has not alleged that

the government’s motion was made in bad faith and the court is not aware of any evidence of bad

faith. Therefore, the court will grant the government’s motion to dismiss the case without

prejudice.

B. Speedy Trial Act Calculations

        Pursuant to the Speedy Trial Act, an indictment must be filed within 30 days from date on

which an individual was arrested or served a summons and the trial of a defendant must begin

within 70 days of the filing of an information or indictment or from the date of a defendant’s initial

appearance, whichever is later. 18 U.S.C. § 3161(b)–(c). “If an individual has been charged with a

felony in a district in which no grand jury has been in session during such thirty-day period, the

period of time for filing of the indictment shall be extended an additional thirty days.” Id.

        The Speedy Trial Act also provides for certain exceptions to these time periods. The

following periods of delay shall be excluded in computing the time within which an information or

an indictment must be filed, or in computing the time within which the trial of any such offense

                                                  11
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 12 of 18 Pageid#: 278




must commence:

       (D) delay resulting from any pretrial motion, from the filing of the motion through
       the conclusion of the hearing on, or other prompt disposition of, such motion;
       (E) delay resulting from any proceeding relating to the transfer of a case or the
       removal of any defendant from another district under the Federal Rules of Criminal
       Procedure; . . . [and]
       (H) delay reasonably attributable to any period, not to exceed thirty days, during
       which any proceeding concerning the defendant is actually under advisement by the
       court. 18 U.S.C. § 3161(h)(1).

In addition, “[a]ny period of delay resulting from a continuance [shall be excluded] . . . if the judge

granted such continuance on the basis of his findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C. §

3161(h)(7).

       The exception provided for delays that result from the transfer of a case extends to delays

that result from an intra-district reassignment of a case. For example, in United States v. Cheek, 3

F.3d 1057, 1066 (7th Cir. 1993), the court excluded from speedy trial time “16 days relating to the

intradistrict transfer of Cheek’s case from one judge to another.” United States v. Barnwell, 617 F.

Supp. 2d 538, 550 (E.D. Mich. 2008). On appeal, the Seventh Circuit explained that the statutory

language of 18 U.S.C. § 3161(h)(1)(E) is “broad enough on its face to cover delays caused by such

intradistrict administrative transfer procedures as those provided by [] local court rules.” Id. (citing

Cheek, 3 F.3d at 1066). Similarly, in United States v. Glasser, 773 F.2d 1553, 1557 (11th Cir.

1985), Glasser argued that intra-district transfers made pursuant to a local rule are not excludable

under 18 U.S.C. § 3161(h)(1)(E). Barnwell, 617 F. Supp. 2d at 553. The Eleventh Circuit

disagreed, reading “subsection (h)(1)([E]) as . . . broad enough on its face to cover delays by

proceedings relating to the intra-district transfer of a case.” Glasser, 773 F.2d at 1556.




                                                   12
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 13 of 18 Pageid#: 279




       Here, the government seeks to exclude from speedy trial calculations: (1) the period from

when defendant’s first motion to dismiss was taken under advisement by the court until it was

disposed of by the court; and (2) the period between the filing and disposition of all currently

pending motions. (Dkt. No. 33 at 1; Dkt. No. 49 at 3.)

       1. Time After Defendant’s First Motion to Dismiss

       Defendant filed his first motion to dismiss on July 2, 2020. (Dkt. No. 26.) Pursuant to 18

U.S.C. § 3161(h)(1)(D), the court granted a joint motion by the parties to exclude from speedy trial

time “the period of time beginning July 2, 2020 until the hearing on or prompt disposition of the

motion [to dismiss].” (Dkt. No. 29.) On September 16, 2020, the court held a hearing on

defendant’s motion to dismiss and took the motion under advisement. (Dkt. No. 32.) On October

26, 2020, the court issued an opinion and order denying the motion to dismiss. (Dkt. No. 34.) At a

minimum, the time from July 2, 2020, through September 16, 2020, is excluded by court order (Dkt.

No. 29) pursuant to 18 U.S.C. § 3161(h)(1)(D) and the time from September 16, 2020, through

October 16, 2020, is excluded pursuant to 18 U.S.C. § 3161(h)(1)(H). At issue is whether the

period from October 16, 2020, through the court’s disposition of the motion on October 26, 2020, is

also excluded.

       Although 18 U.S.C. § 3161(h)(1)(D) provides that the delay resulting from any pretrial

motion should be excluded “from the filing of the motion through the conclusion of the hearing on,

or other prompt disposition of, such motion,” it does not explain the outer bounds of such an

exclusion. In other words, it is not clear whether the exclusion period ends upon the occurrence of

the hearing or the disposition of the motion if, as in this case, the hearing concludes before

disposition. The Fourth Circuit has reasoned that “ [i]f the court does not dispose of the motion

during the hearing, the [Speedy Trial Act] permits the exclusion of an additional period-not to

                                                  13
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 14 of 18 Pageid#: 280




exceed 30 days-during which the court holds the motion under advisement and continuing through

the day the order ruling on the motion is entered.” United States v. Stoudenmire, 74 F.3d 60, 63

(4th Cir. 1996) (citing United States v. Parker, 30 F.3d 542 (4th Cir. 1994)). Applying the logic

from Stoudenmire, the 10 days from October 16, 2020, until October 26, 2020, should not be

excluded for speedy trial calculations because the court had already held the motion to dismiss

under advisement for 30 days after the hearing.

         Nevertheless, the government argues that the court should exclude the 10 days from October

16, 2020, through October 26, 2020, based upon § 3161(h)(7) because the ends of justice outweigh

the needs of the public and defendant in a speedy trial. (Dkt. No. 33 at 1–2.) However, 18 U.S.C. §

3161(h)(7) only applies to delays resulting from a continuance. It does not appear that the court

issued any continuance following the September hearing on the motion to dismiss. For this reason,

18 U.S.C. § 3161(h)(7) is inapplicable to the delay in disposition of the motion to dismiss following

the September hearing on the matter. Therefore, the court will not exclude the 10 days from

October 16, 2020, through October 26, 2020, from speedy trial calculations based on the reasoning

in the government’s first motion to dismiss. 2

         2. Time After Currently Pending Motions

         The government’s first motion for speedy trial time to be excluded and both parties’ motions

to dismiss are pending before the court. (Dkt. Nos. 33, 35, 36.) Judge Moon held a hearing on

these motions on January 26, 2021, at which time he took the motions under advisement. (Dkt. No.

45.) On February 25, 2021, 30 days later, the case was reassigned to the undersigned. The same


         2
          Although the court will not exclude the period from October 16, 2020, through October 26, 2020, as argued
in the government’s first motion to exclude speedy trial time (Dkt. No. 33), the court will exclude time after October 16,
2020, based on the arguments in the government’s second motion to exclude speedy trial time (Dkt. No. 49).


                                                           14
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 15 of 18 Pageid#: 281




day, the government filed its second motion to exclude speedy trial time, in part due to the

additional delay that resulted from the reassignment. (Dkt. No. 49.) On April 7, 2021, the

undersigned held a hearing on these pending motions and took the motions under advisement. (Dkt.

No. 72.) The government requests that the court exclude from speedy trial calculations the time

between the filing of all currently pending motions3 and the disposition of these motions. (Dkt. No.

49 at 2–3.)

         Pursuant to 18 U.S.C. § 3161(h)(1)(D), the court will exclude the period of time from the

filing of the pending motions (the first of these pending motions, the government’s first motion to

exclude speedy trial time, was filed on October 16, 2020) until Judge Moon’s hearing on the

motions on January 26, 2021. In addition, pursuant to 18 U.S.C. § 3161(h)(1)(H), the court will

exclude the period of time from January 26, 2021, until February 25, 2021, during which Judge

Moon took the motions under advisement. Further, pursuant to 18 U.S.C. § 3161(h)(1)(E), the court

will exclude the delay between February 25, 2021, and April 7, 2021, which resulted from the

reassignment of this case from Judge Moon to the undersigned. Finally, the court will also exclude

the time following April 7, 2021, until the issuance of this opinion on May 7, 2021, during which

the court had taken the motions under advisement. In total, the court will exclude from speedy trial

calculations the time between October 16, 2020,4 and May 7, 2021,5 granting the government’s




        3
          These include the government’s two motions to exclude speedy trial time (Dkt. Nos. 33, 49) and both parties’
motions to dismiss (Dkt. Nos. 35, 36).
         4
           When the government filed its first motion to exclude speedy trial time (Dkt. No. 33), the earliest filed of the
currently pending motions.
         5
          When the court issued a decision on the government’s first motion to exclude speedy trial time, as well as all
other pending motions.


                                                            15
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 16 of 18 Pageid#: 282




second motion to exclude speedy trial time. 6

C. Disclosure of Grand Jury Information

         “Although many governmental processes operate best under public scrutiny, it takes little

imagination to recognize that there are some kinds of government operations that would be totally

frustrated if conducted openly. A classic example is that ‘the proper functioning of our grand jury

system depends upon the secrecy of grand jury proceedings.’” Press-Enter. Co. v. Superior Ct. of

California for Riverside Cty., 478 U.S. 1, 8–9 (1986) (citing Douglas Oil Co. v. Petrol Stops

Northwest, 441 U.S. 211, 218 (1979)). Federal Rule of Criminal Procedure 6(e)(2) requires the

secrecy of grand jury information and provides that an “attorney for the government” “must not

disclose a matter occurring before the grand jury.”

         However, “it has been recognized that in some situations justice may demand that discrete

portions of transcripts be made available for use in subsequent proceedings.” Douglas Oil Co., 441

U.S. at 220) (citing United States v. Socony-Vacuum Oil Co., 310 U.S. 150, 233–234 (1940)).

“Indeed, recognition of the occasional need for litigants to have access to grand jury transcripts led

to the [exceptions] in Fed. Rule Crim. Proc. 6(e)[(3)].” Id. “[T]he standard for determining when

the traditional secrecy of the grand jury may be broken [is as follows]: Parties seeking grand jury

transcripts under Rule 6(e) must show that the material they seek is needed to avoid a possible

injustice in another judicial proceeding, that the need for disclosure is greater than the need for

continued secrecy, and that their request is structured to cover only material so needed.” Id.

“[D]isclosure is appropriate only in those cases where the need for it outweighs the public interest
         6
            The 70-day speedy trial clock first started to run on June 13, 2020, the day after Dr. Dixon made his initial
appearance before Judge Ballou on the charges in this case. (Dkt. No. 14.) The speedy trial clock then ran until June
30, 2020, when Dr. Dixon filed a motion to substitute his attorney. (Dkt. No. 22.) The clock stopped during the
pendency of the motion to substitute attorney until its resolution on July 2, 2020. (Dkt. No. 23.) Further, the time from
July 2, 2020, through present is excluded as described above. Therefore, a total of 17 days have elapsed on the speedy
trial clock for the purposes of 18 U.S.C. § 3161(c)(1).

                                                           16
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 17 of 18 Pageid#: 283




in secrecy, and that the burden of demonstrating this balance rests upon the private party seeking

disclosure.” Id.

       Here, Dr. Dixon argues that he is “entitled to obtain the information which was the subject

of the discussions between the Court and the Government at the hearing on February 25, 2021, as

well as the information which the AUSA apparently intended to share with the Court ex parte, in

order to assess whether whatever resulted in Judge Moon’s withdrawal from this case prejudiced

Dr. Dixon in any way or resulted in a deprivation of due process.” (Dkt. No. 65 at 19.) Although

Dr. Dixon concedes that he “has no doubt that Judge Moon acted appropriately in withdrawing”

from the case, he argues that he is nevertheless prejudiced by not knowing the reason for Judge

Moon’s recusal. (Id. at 18.) The government assures the court that it had no ex parte

communications with Judge Moon regarding the subject of his recusal and that the information Dr.

Dixon seeks pertains to an ongoing grand jury matter. (Dkt. No. 69 at 11–12.)

       Because Dr. Dixon has not shown a need for disclosure that is greater than the need for

continued secrecy, the court will deny his request for disclosure of grand jury information. The

need for secrecy is particularly great in this case because the information Dr. Dixon seeks relates to

an ongoing grand jury matter. In addition, Dr. Dixon has not articulated a significant need for

disclosure of the grand jury information at issue. His primary argument is that Judge Moon and the

government had knowledge that he did not share, putting him at a disadvantage in his defense.

However, the undersigned judge now presiding over this case has no knowledge of such

information and is not aware of subject matter regarding Judge Moon’s recusal. Following

reassignment of the case, all parties have had an opportunity to reargue pending motions, which

further avoids any risk of prejudice. For these reasons, the court will deny Dr. Dixon’s motion for

disclosure.

                                                  17
 Case 6:20-cr-00006-EKD Document 73 Filed 05/07/21 Page 18 of 18 Pageid#: 284




                                        III. CONCLUSION

       For the aforementioned reasons, the court will grant the government’s motion to dismiss

without prejudice (Dkt. No. 35), deny the defendant’s motion to dismiss with prejudice (Dkt. No.

36), deny the government’s first motion to exclude speedy trial time (Dkt. No. 33), grant the

government’s second motion to exclude speedy trial time (Dkt. No. 49), and deny defendant’s

motion for disclosure of information (Dkt. No. 65).

       Entered: May 7, 2021.


                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                 18
